Citation Nr: 0504947	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  99-22 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension secondary 
to service connected tuberculosis of the kidneys with 
ulceration of urinary bladder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from September 1950 to June 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
hypertension secondary to service connected tuberculosis of 
the kidneys with ulceration of urinary bladder.  The case was 
before the Board in October 2002 at which time the Board 
sought expert medical opinion from an Independent Medical 
Examiner (IME) pursuant to its authority under 38 U.S.C.A. 
§ 7109.  In a statement dated November 2004, the veteran 
waived RO consideration of the IME opinion in the first 
instance.


FINDING OF FACT

The veteran's hypertension is proximately due to his service 
connected genitourinary tuberculosis related renal 
parencyhmal mass.


CONCLUSION OF LAW

Hypertension is secondary to service connected tuberculosis 
of the kidneys with ulceration of urinary bladder.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.310(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his diagnosed hypertension is 
causally related to his service connected tuberculosis of the 
kidneys with ulceration of urinary bladder.  He concedes that 
his hypertension manifested many years following his 
separation from service, and only seeks to service connect 
this disability on a secondary basis.  The Board will limit 
its discussion accordingly.

In pertinent part, the veteran testified in July 2001 that 
scarring of his kidneys was first detected by a private 
urologist in 1987.  His private urologist informed him that 
his renal scarring was related to his service connected renal 
tuberculosis.  His private urologist first detected his 
hypertension in 1993, but he was not placed on hypertensive 
medication until he had a stroke in 1997.  He recalls that, 
prior to his testimony, he had not been informed by any 
doctor that a causal relationship existed between his 
hypertension and his renal scarring, but he referenced 
Tabor's Dictionary for his assertion that diastolic readings 
over 100 were caused by kidney problems.  His wife, based on 
her experience as a tuberculin nurse, offered her observation 
that the veteran's scarring of his kidneys was similar to the 
type of scarring shown in the lungs of patient's with 
pulmonary tuberculosis.  She indicated that her husband's 
renal scarring was caused by his renal tuberculosis which had 
the effect of inhibiting the ability of the kidneys to expand 
and work properly.  She opined that the veteran's 
hypertension resulted from the renal scarring, thus, due to 
service connected disease.

In pertinent part, the veteran's private and VA medical 
records reflect that he was treated for recurrent hematuria 
and dysuria beginning in 1953.  He was subsequently diagnosed 
with active bilateral renal tuberculosis (TB) and tuberculous 
cystitis.  He underwent long-term therapy with isoniazid 
(INH) and Streptomycin without further signs of tuberculosis 
activity detected by periodic examinations.  In March 1956, 
VA's Chief Medical Officer of the Tuberculosis Unit 
determined that the veteran's tuberculosis of the 
genitourinary tract was inactive.  

The veteran's records from Eliza Coffee Memorial Hospital 
next reveal his treatment for benign prostatic hypertrophy 
and left renal mass in September 1997.  A cystoscopy showed 
the bladder to be mildly trabeculated with early prostatic 
hypertrophy of the lateral lobes nearly encroaching the mid-
line of the prostatic corridor.  In October 1987, abdominal 
and left renal arteriograms revealed an avascular and 
probable benign mass of the left kidney.  A urine culture for 
TB showed no evidence of tuberculous involvement of the renal 
tract.  There were recorded blood pressure readings of 130/80 
and 140/94.

In April 1997, the veteran was treated at Eliza Coffee 
Memorial Hospital for central nervous system hemorrhage.  At 
that time, his arteriogram revealed no evidence of 
abnormality, and it was felt that most likely he had a 
central nervous system (CNS) bleed on the basis of congenital 
abnormality plus fluctuating blood pressure.  It was noted 
that his past history was remarkable for mild hypertension.  
A subsequent computerized tomography (CT) scan revealed right 
parietal occipital intracerebral hemorrhage.  His final 
impression was of right intracerebral hematoma most likely 
spontaneous or secondary to hypertension.

A March 1999 clinical record from Dr. Charles, Gill, Jr., of 
Urology Associates records the veteran's belief that his 
hypertension was due to calcifications caused by tuberculosis 
of the kidneys.  Dr. Gill did not provide any opinion on this 
matter.

By letter dated in August 2000, T. Lyman Mitchell, M.D., a 
medical internist, provided the following opinion:

I am writing you in regards to a patient of 
mine, [the veteran], that I had followed up 
until last year or so.  [The veteran] had a 
history of tuberculosis infecting his kidneys 
back in the 1980's.  Subsequently in 1997 he 
had the onset of hypertension that led to a 
CNS hemorrhage.  It is my opinion, that it is 
extremely possible that the tuberculosis 
involvement with the kidneys led to renal 
vascular damage that would then have 
contributed to hypertension leading to a CVA 
or a CNS hemorrhage.  Certainly this is as 
likely an explanation for sudden onset of 
hypertension as any and I certainly think it 
is a possible explanation for his symptom 
complex.

In March 2001, the veteran underwent VA genitourinary with 
benefit of review of his claims folder.  His physical 
examination revealed a blood pressure of 144/108 with 
otherwise unremarkable findings.  The remainder of the 
examination report reads as follows:

[The veteran] is a 68-year-old man who 
presents for consideration of increased 
service connection.  I reviewed his C-file in 
great detail.  He specifically presents for 
clarification of the possibility that his 
kidney condition may have caused hypertension 
which subsequently put him at risk for a 
cerebral hemorrhage.  

He was diagnosed with tuberculosis of the 
kidneys with a bladder ulceration in November 
1954.  His tuberculosis was felt to have been 
"completely arrested" by December 1955.  In 
September 1997, however, he was noted to have 
a calcified mass in the lower pole of the left 
kidney.  Evaluation at that time include a 
left renal arteriogram which showed this mass 
to be avascular and, therefore, likely benign.  
There was no specific mention of abnormalities 
of the vasculature otherwise.

In September 1997, [the veteran] had a 
spontaneous cerebral hemorrhage.  He was not 
being treated for hypertension at that time 
though it had been noted that his diastolic 
blood pressure had at times been elevated 
prior to this episode.  The possibility has 
been raised by both [the veteran] as well as a 
personal physician (Dr. Mitchell) that his 
renal condition may have contributed to his 
hypertension which in turn put him at risk for 
a cerebral hemorrhage.

It should be noted that he has apparently 
recovered quite nicely from his cerebral 
hemorrhage.  He considers himself overall to 
be 'quite lucky."  He takes Cardura for both 
hypertension and prostatic hypertrophy 
symptoms ...

ASSESSMENT:
1.  History of disseminated tuberculosis, 
specifically affecting the bladder and 
kidneys.
2.  History of left kidney mass, likely 
related to #1 above.
3.  Hypertension.  It is more difficult to 
draw a definite relationship between his 
kidney problems and his blood pressure.  He 
has not been documented to have any 
abnormalities of the renal arterial 
vasculature.  It is seemingly at least as 
likely as not that his hypertension is 
essential (i.e. idiopathic) hypertension. 
4.  History of cerebral hemorrhage.  I agree 
with the assessment of his physicians that 
this was possibly related to a congenital 
abnormality, potentially exacerbated by 
coincident hypertension.

In the May 2001 SSOC, the RO cited the 17th edition of The 
Merck Manual, p. 1630, for clarification of the definition of 
essential hypertension as follows: "primary (essential) 
hypertension is of unknown etiology.  Its diverse hemodynamic 
and pathophysiologic derangements are unlikely to result from 
a single cause with heredity being a predisposing factor, but 
the exact mechanism in unclear."  See generally Lanthan v. 
Brown, 7 Vet. App. 359, 361 (1995) (citing to DORLAND'S 
MEDICAL DICTIONARY 815 (27th ed. 1988) to define the term 
idiopathic as meaning unknown causation).

As indicated in the Introduction, the Board has sought and 
obtained an IME opinion in this case.  A March 2004 medical 
opinion from Warren Kupin, M.D., FACP, who is an Associate 
Professor of Medicine at the Division of Nephrology and 
Hypertension and Co-Director of Transplant Nephrology at the 
University of Miami/Jackson Memorial Hospital, reads as 
follows:

To whom it may concern:

I am writing this report at your request as 
an independent medical specialist regarding 
the record of [the veteran].  I have not 
personally examined [the veteran] but I have 
had the opportunity to review his entire 
military record involving his medical therapy 
over the past 50 years.  I feel I can provide 
a detailed assessment on his medical condition 
based on this information and in the absence 
of a personal interview with the patient 
and/or physical examination.  I am a board 
certified nephrologist at the University of 
Miami / Jackson Memorial Hospital and an 
Associate Professor of Medicine.  I have been 
asked specifically to comment on the following 
questions:

1) 	Is there a relationship between [the 
veteran's] current hypertension (HTN) 
and left renal mass and his remote 
history of genitourinary TB
2) 	Is the HTN caused by the renal mass and 
is the renal mass related to TB?

I have read the previous assessment by VA 
after their review of the records that denied 
any relationship between the renal mass / TB 
and HTN.  I have come to the opposite 
conclusion and will outline the information 
below.  I believe I can demonstrate a highly 
likely association of the history of TB and 
his later development of a renal mass and HTN.
In brief - [the veteran] was diagnosed in 
1954 with genitourinary TB.  He had 6 episodes 
of gross hematuria that started in 1953 and 
after an extended workup for other usual 
causes of this abnormality he was eventually 
diagnosed with TB.  His diagnosis of TB was 
based on positive cultures for AFB obtained 
from each kidney and from the bladder.  This 
demonstrates very clearly that [the veteran] 
had genitourinary TB as a result of 
hematogenous spread from his occult pulmonary 
infection.  He initially failed therapy with 
Streptomycin and PAS and was switched due to 
side effects to INH and Streptomycin for 1 
year in duration.  His cultures were all 
negative and his retrograde cystoscopies were 
also negative at the completion of therapy.
[The veteran] developed fever, sweats and 
pyuria in 1987 and was worked up extensively 
for possible recurrent TB.  He was found to 
have a mass in the lower pole of the left 
kidney which had calcifications in it.  This 
was based on a CAT scan and IVP.  An 
arteriogram was done which by report showed 
the mass to be avascular.  I do not have any 
official reports of these tests only the 
interpretation of the results of the treating 
physicians.  I do not have the size of the 
mass or its internal composition.  
Nevertheless it was the opinion of his 
treating physicians that it was "benign".  No 
further followup studies appear to have been 
done.
In 1993 he was diagnosed with HTN but failed 
to take anti-HTN medication according to his 
wife.  He had untreated HTN for 4 years until 
he suffered an intracranial hemorrhage from 
HTN in 1997.  He was then started on Norvase 
and later changed to Cardura.  The Hemorrhage 
was due to noncompliance and fortunately he 
does not appear to have suffered any long term 
neurological sequelae from this episode.
I feel that there is very strong evidence to 
link the calcified mass in the left kidney 
with the past history of TB.  The urogenital 
tract does not have to be affected 
concomitantly with strictures and the patient 
can still have only renal parenchymal TB.  
This lesion is likely a large caseous 
granuloma that is fibrotic and calcified.  The 
constant mentioning of the arteriogram and its 
"normal" appearance as "ruling out" TB as a 
cause of this lesion is not based on any 
literature that I know of.  This is a "burned 
out" TB lesion and I certainly would advise 
followup of this mass though I have no record 
of a followup CAT scan over these years.
Any renal lesion even a benign cyst can cause 
HTN.  Therefore, with a "mass" of 
indeterminate size in the left kidney I would 
have definitely evaluated him for renin 
mediated HTN.  He should have selective renal 
vein levels drawn to prove whether or not the 
left kidney was generating his HTN.  At the 
time of his diagnosis this would have been a 
standard workup.  Given the severe nature of 
his HTN a case could have been made for a 
partial or total nephrectomy to see if HTN 
could be attenuated.
I would also note that his examination in 
2001 by Dr. Underwood showed a BP of 144/108.  
Even after all these years [the veteran's] BP 
is still unacceptably elevated.  This is 
either a result of his ongoing non-compliance 
or lack of aggressive therapy from his health 
providers.  I am very concerned that Dr. 
Underwood did not address the fact that the BP 
was elevated in his clinic and apparently sent 
him home with that same BP.  His note does not 
reflect any mention of the BP elevation which 
is not appropriate medical care even though he 
was acting in the role of a consultant.
I find no reason to suspect "genetic HTN" 
as he had no significant family history of 
HTN.  The severity of his blood pressure and 
history all point strongly to a secondary 
cause of HTN.
The fact that his original retrograde studies 
were normal is completely compatible with this 
diagnosis.  These studies may not have shown a 
renal cortical lesion and these lesions may 
present years or decades after the original TB 
infection.
In summary then, [the veteran] in my opinion 
has strong evidence linking the history of 
genitourinary TB to the later development of a 
renal parenchymal "mass" in the left kidney.  
This lesion could indeed cause renin mediated 
HTN.  I find that [the veteran] did not 
followup with his blood pressure treatment as 
recommended and was directly responsible for 
his intracranial hemorrhage.  I feel there has 
not been adequate followup of this lesion over 
the years nor were there any studies done to 
determine if the lesion was or was not a cause 
of the HTN.  In the absence of these studies 
the probability is that the renal lesion is a 
likely cause of the HTN.  I would advise [the 
veteran] to make sure his blood pressure is 
under better control to prevent any additional 
cardiovascular complications.
Thank you for allowing me to review this 
case.

In this case, service connection has been established for 
connected tuberculosis of the kidneys with ulceration of 
urinary bladder.  Service connection may be established on a 
secondary basis for disability which is proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a) (2004).  The Court of Appeals for Veterans 
Claims has construed this provision as entailing "any 
additional impairment of earning capacity resulting from an 
already service connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service connected condition."  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service connected disability.  Id.

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

In this case, the veteran has provided competent medical 
opinion from a medical internist that it was "extremely 
possible" that his tuberculosis involvement of the kidneys 
had a causal relationship with the sudden onset of 
hypertension.  His wife has also provided her observations, 
based on her experience as a tuberculin nurse, that 
tuberculosis can result in scarring of tissue and organ 
dysfunction.  Additionally, the IME opinion from an expert in 
nephrology and hypertension posits that there is "strong 
evidence" that the veteran's renal lesion stems from his 
history of genitourinary TB, and that the renal mass is the 
cause of his HTN.  On the other hand, the VA genitourinary 
specialist has opined that a definitive causal relationship 
could not be drawn between the onset of hypertension and 
service connected disease, and provided further opinion that 
it was at least as likely as not that the veteran manifested 
hypertension of unknown etiology.

The Board is of the opinion that the most probative evidence 
of record consists of the IME opinion, conducted by an expert 
in nephrology and hypertension, that is definitive and well-
reasoned with supportive argument distinguishing the basis of 
disagreement with the contrary VA opinion.  The IME examiner 
determined that a likely probability existed to relate the 
renal lesion, of service connected TB origin, to the cause of 
the HTN, and conceded that an apparently invasive procedure 
would be necessary to conclusively establish the nexus.  The 
VA examiner's opinion appears well reasoned but concludes 
with a less than definitive opinion.  The Board exercises 
reasonable doubt in favor of the veteran by finding that his 
hypertension is proximately due to his service connected 
genitourinary tuberculosis related renal parencyhmal mass.  
The claim for service connection for hypertension as 
secondary to service connected tuberculosis of the 
genitourinary system, therefore, is granted.





ORDER

Service connection for hypertension secondary to service 
connected tuberculosis of the kidneys with ulceration of 
urinary bladder is granted.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


